UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Steven C. Leuthold Leuthold Weeden Capital Management, LLC 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. Leuthold Core Investment Fund Consolidated Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 63.28% Auto Components - 0.05% Minth Group, Ltd. (a) Automobiles - 0.29% BYD Co., Ltd. (a) Beverages - 0.66% Coca-Cola Femsa SAB De CV - ADR Fomento Economico Mexicano SAB De CV - ADR Capital Markets - 1.20% Credit Suisse Group - ADR Deutsche Bank AG (a) UBS AG (a)(b) Chemicals - 0.23% China BlueChemical, Ltd. (a) Commercial Banks - 0.29% International Bancshares Corp. Popular, Inc. (b) Construction & Engineering - 0.25% Mastec, Inc. (b) Construction Materials - 0.07% Semen Gresik Persero Tbk PT (a) Distributors - 0.14% Jardine Cycle & Carriage, Ltd. (a) Diversified Consumer Services - 0.11% New Oriental Education & Technology Group - ADR (b) Diversified Financial Services - 1.54% Bursa Malaysia Bhd (a) Citigroup, Inc. (b) ING Groep N.V. - ADR (b) JPMorgan Chase & Co. Electronic Equipment, Instruments & Components - 5.37% Amphenol Corp. - Class A Arrow Electronics, Inc. (b) Benchmark Electronics, Inc. (b) Corning, Inc. Flextronics International Ltd. (a)(b) IPG Photonics Corp. (b) Jabil Circuit, Inc. Molex, Inc. Plexus Corp. (b) Sanmina-SCI Corp. (b) Trimble Navigation Ltd. (b) TTM Technologies , Inc. (b) Tyco Electronics, Ltd. (a) Vishay Intertechnology, Inc. (b) Food & Staples Retailing - 3.78% BJ's Wholesale Club, Inc. (b) Costco Wholesale Corp. CP ALL PCL (a) Wal-Mart Stores, Inc. Food Products - 1.25% Chaoda Modern Agriculture Holdings, Ltd. (a) China Green Holdings, Ltd. (a) Golden Agri-Resources, Ltd. (a) Lotte Confectionery Co., Ltd. (a) Wilmar International, Ltd. (a) Health Care Equipment & Supplies - 1.60% Mindray Medical International, Ltd. - ADR Shandong Weigao Group Medical Polymer Co., Ltd. (a) Supermax Corp. Bhd (a) Top Glove Corp. Bhd (a) WellPoint, Inc. (b) Health Care Providers & Services - 7.15% Aetna, Inc. AMERIGROUP Corp. (b) CIGNA Corp. Coventry Health Care, Inc. (b) Healthspring, Inc. (b) Humana, Inc. (b) Magellan Health Services, Inc. (b) UnitedHealth Group, Inc. Hotels, Restaurants & Leisure - 0.12% Ctrip.com International, Ltd. - ADR (b) REXLot Holdings, Ltd. (a) Household Durables - 3.43% Garmin, Ltd. (a) LG Electronics, Inc. (a) Panasonic Corp. - ADR Sharp Corp. (a) Sony Corp. - ADR Whirlpool Corp. Woongjin Coway Co., Ltd. (a) Industrial Conglomerates - 0.71% Carlisle Companies, Inc. Insurance - 0.33% China Life Insurance Co., Ltd. (a) Internet Software & Services - 0.72% Baidu, Inc. - ADR (b) Tencent Holdings, Ltd. (a) Leisure Equipment & Products - 0.33% Polaris Industries, Inc. Machinery - 1.77% Cummins, Inc. United Tractors Tbk PT (a) Weichai Power Co., Ltd. (a) Marine - 0.25% China Shipping Development Co., Ltd. (a) Media - 0.74% BEC World PCL (a) Cheil Worldwide, Inc. (a) Grupo Televisa SA - ADR (b) Multiline Retail - 0.41% Golden Eagle Retail Group, Ltd. (a) New World Department Store China, Ltd. (a) Parkson Holdings Bhd (a) Office Electronics - 1.90% Canon, Inc. - ADR Xerox Corp. Zebra Technologies Corp. (b) Oil, Gas & Consumable Fuels - 1.48% Banpu PCL (a) Occidental Petroleum Corp. Pharmaceuticals - 5.37% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - ADR China Pharmaceutical Group, Ltd. (a) Endo Pharmaceuticals Holdings,Inc. (b) GlaxoSmithKline PLC - ADR Impax Laboratories, Inc. (b) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Mylan, Inc. (b) Novartis AG - ADR Par Pharmaceutical Companies, Inc. (b) Perrigo Co. Pfizer, Inc. Questcor Pharmaceuticals, Inc. (b) Shire PLC - ADR Teva Pharmaceutical Industries, Ltd. - ADR Valeant Pharmaceuticals International, Inc. (a) Viropharma, Inc. (b) Warner Chilcott PLC - Class A (a) Watson Pharmaceuticals, Inc. (b) Real Estate Investment Trusts (REITs) - 7.44% American Capital Agency Corp. Annaly Capital Management, Inc. Anworth Mortgage Asset Corp. CommonWealth REIT CommonWealth REIT Escrow (b) – Entertainment Properties Trust Lexington Realty Trust MFA Financial, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Realty Income Corp. Senior Housing Properties Trust Washington Real Estate Investment Trust Road & Rail - 2.23% Canadian National Railway Co. (a) Canadian Pacific Railway, Ltd. (a) CSX Corp. Genesee & Wyoming, Inc. Class - A (b) Kansas City Southern (b) Norfolk Southern Corp. Union Pacific Corp. Semiconductors & Semiconductor Equipment - 8.38% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp. (b) Atheros Communications, Inc. (b) Broadcom Corp. - Class A Cirrus Logic, Inc. (b) Intel Corp. LSI Corp. (b) Micrel, Inc. ON Semiconductor Corp. (b) RF Micro Devices, Inc. (b) Samsung Electronics Co., Ltd. - GDR (Acquired 01/25/2010 through 02/03/2010, Cost $13,920,256) (b)(e) Transcend Information, Inc. (a) Volterra Semiconductor Corp. (b) Software - 0.07% Longtop Financial Technologies, Ltd. - ADR (b) Specialty Retail - 1.10% Best Buy Co., Inc. Textiles, Apparel & Luxury Goods - 0.44% 361 Degrees International, Ltd. (a) Fossil, Inc. (b) Perry Ellis International, Inc. (b) Tobacco - 0.56% Phillip Morris International, Inc. Transportation Infrastructure - 0.62% Grupo Aeroportuario del Sureste SAB de CV - ADR Jasa Marga PT (a) Zhejiang Expressway Co., Ltd. (a) Water Utilities - 0.26% Guangdong Investment, Ltd. (a) Wireless Telecommunication Services - 0.64% America Movil SAB de CV - ADR Globe Telecom, Inc. (a) TOTAL COMMON STOCKS (Cost $703,506,984) PREFERRED STOCKS - 1.02% Food & Staples Retailing - 1.02% Cia Brasileira de Distribuicao Gupo Pao de Acucar - Class A - ADR TOTAL PREFERRED STOCKS (Cost $12,060,336) INVESTMENT COMPANIES - 8.83% Exchange Traded Funds - 6.19% iShares iBoxx Investment Grade Corporate Bond Fund (b) iShares MSCI Brazil Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Malaysia Index Fund iShares MSCI South Africa Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares S&P Latin America 40 Index Fund Market Vectors - Russia ETF (d) SPDR S&P Emerging Middle East & Africa ETF (d) Mutual Funds - 2.64% The Central Europe & Russia Fund, Inc. ING Russia Fund - Class A (b) Matthews China Fund Matthews India Fund US Global Investors Funds - Eastern European Fund (b)(d) TOTAL INVESTMENT COMPANIES (Cost $71,259,667) EXCHANGE TRADED NOTES - 0.57% iPath MSCI India Index ETN (a)(b) TOTAL EXCHANGE TRADED NOTES (Cost $6,084,352) Troy Ounces PRECIOUS METALS - 5.30% Gold Bullion (b)(f) Silver (b)(f) TOTAL PRECIOUS METALS (Cost $44,406,843) Principal Amount FOREIGN GOVERNMENT BONDS - 3.65% Republic of Brazil (a) 12.500%, 01/05/2022 BRL TOTAL FOREIGN GOVERNMENT BONDS (Cost $33,555,989) Shares SHORT-TERM INVESTMENTS - 10.28% Money Market Funds - 10.28% Fidelity Institutional Money Market Fund - Government Portfolio 0.02%, (c) TOTAL SHORT-TERM INVESTMENTS (Cost $134,153,845) Total Investments (Cost $1,005,028,016) - 92.93% Other Assets in Excess of Liabilities - 7.07% (g) TOTAL NET ASSETS - 100.00% ADR American Depository Receipt BRL Brazilian Real GDR Global Depository Receipt Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Non-income producing security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2010. (d) A portion of this security is considered illiquid.The market value of these securities total $30,883,682, which represents 2.37% of total net assets. If a Fund purchases more than 1% of any class of security of a registered open-end investment company, such investment will be considered an illiquid investment. (e) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. Resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2010, the market value of these securities total $ 15,983,070 which represents 1.22% of total net assets. (f) The Leuthold Core Investment Fund may invest up to 25% of total assets in its Subsidiary, Leuthold Core, Ltd. (the "Subsidiary"). The Subsidiary, which is organized under the laws of the Cayman Islands, is wholly-owned and controlled by the Leuthold Core Investment Fund and is therefore consolidated in the Fund's schedule of investments herein. The Subsidiary was formed on November 26, 2008 and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation. The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the commodities markets, including investments in metals, within the limitations of the federal tax law requirements applicable to regulated investment companies. (g) All or a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Core Investment Fund Consolidated Schedule of Securities Sold Short December 31, 2010 (Unaudited) Shares Fair Value INVESTMENT COMPANIES - 1.99% Exchange Traded Funds - 1.99% iShares Russell 2000 Index Fund $ TOTAL INVESTMENT COMPANIES (Proceeds $26,161,241) Principal Amount UNITED STATES TREASURY OBLIGATIONS - 1.95% United States Treasury Bonds - 1.08% 3.375%, 11/15/2019 $ United States Treasury Strips - 0.87% 4.250%, 05/15/2039 TOTAL UNITED STATES TREASURY OBLIGATIONS (Proceeds $24,789,212) TOTAL SECURITIES SOLD SHORT (Proceeds $50,950,453 ) - 3.94% $ Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Leuthold Core Investment Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- Preferred Stocks - - Exchange Traded Funds - - Mutual Funds - Exchange Traded Notes - - Precious Metals - - Foreign Government Bonds - - Money Market Funds - - Total Investments in Securities $ 1,030,758,270 $- Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Exchange Traded Funds - Short - - Unites States Treasury Obligations - Short - - Total Securities Sold Short $- The common stock Level 2 balance consists of the market value of the associated Level 2 investments in the Food & Staples Retailing, Media, Oil, Gas & Consumable Fuels, Real Estate Investment Trusts (REITs), and Semiconductors & Semiconductor Equipment industries. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Asset Allocation Fund Consolidated Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 64.48% Airlines - 0.42% Southwest Airlines Co. Auto Components - 1.15% Autoliv, Inc. Magna International, Inc. (b) Minth Group, Ltd. (b) Automobiles - 0.29% BYD Co., Ltd. (b) Chemicals - 1.79% Cabot Corp. China BlueChemical, Ltd. (b) Eastman Chemical Co. Lubrizol Corp. Westlake Chemical Corp. Commercial Banks - 0.94% Canadian Imperial Bank of Commerce (b) Credicorp, Ltd (b) Communications Equipment - 0.44% Tellabs, Inc. Computer and Peripheral Equipment Manufacturing - 0.83% Hewlett-Packard Co. Computers & Peripherals - 0.94% Lexmark International,Inc. - Class A (a) SanDisk Corp. (a) Construction Materials - 0.07% Semen Gresik Persero Tbk PT (b) Distributors - 0.14% Jardine Cycle & Carriage, Ltd. (b) Diversified Consumer Services - 0.11% New Oriental Education & Technology Group - ADR (a) Diversified Financial Services - 0.58% Bursa Malaysia Bhd (b) KKR Financial Holdings LLC Diversified Telecommunication Services - 1.23% BCE,Inc. (b) Verizon Communications, Inc. Electric Utilities - 0.62% Edison International Electrical Equipment - 0.87% Thomas & Betts Corp. (a)(b) Electronic Equipment, Instruments & Components - 3.08% Arrow Electronics, Inc. (a) Avnet, Inc. (a) Tyco Electronics, Ltd. (b) Vishay Intertechnology, Inc. (a) Energy Equipment & Services - 1.08% RPC, Inc. SEACOR Holdings, Inc. (a) Food & Staples Retailing - 0.17% CP ALL PCL (b) Food Products - 1.15% Chaoda Modern Agriculture Holdings, Ltd. (b) China Green Holdings, Ltd. (b) Golden Agri-Resources, Ltd. (b) Lotte Confectionery Co., Ltd. (b) Wilmar International, Ltd. (b) Health Care Equipment & Supplies - 0.86% Hill Rom Holdings, Inc. Mindray Medical International, Ltd. - ADR Shandong Weigao Group Medical Polymer Co., Ltd. (b) Supermax Corp. Bhd (b) Top Glove Corp. Bhd (b) Health Care Providers & Services - 3.74% Aetna, Inc. AMERIGROUP Corp. (a) AmerisourceBergen Corp. Health Net, Inc. (a) Healthspring, Inc.(a) Humana, Inc.(a) UnitedHealth Group, Inc. Hotels, Restaurants & Leisure - 0.67% Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - ADR (a) REXLot Holdings, Ltd. (b) Household Durables - 0.24% LG Electronics, Inc. (b) Woongjin Coway Co., Ltd. (b) Household Products - 0.52% Energizer Holdings, Inc. (a) Industrial Conglomerates - 1.27% 3M Co. Tyco International, Ltd. (b) Insurance - 1.63% ACE, Ltd. (b) China Life Insurance Co., Ltd. (b) Chubb Corp. Travelers Companies, Inc. Internet Software & Services - 0.71% Baidu, Inc. - ADR (a) Tencent Holdings, Ltd. (b) Machinery - 3.70% Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. United Tractors Tbk PT (b) Weichai Power Co., Ltd. (b) Marine - 0.23% China Shipping Development Co., Ltd. (b) Media - 0.28% BEC World PCL (b) Cheil Worldwide, Inc. (b) Metals & Mining - 1.36% Cia Siderugica Nacional SA - ADR Cliffs Natural Resources, Inc. Freeport-McMoran Copper & Gold, Inc. Multiline Retail - 0.62% Dillard's, Inc. - Class A Golden Eagle Retail Group, Ltd. (b) New World Department Store China, Ltd. (b) Parkson Holdings Bhd (b) Multi-Utilities - 0.41% Alliant Energy Corp. Office Electronics - 0.78% Xerox Corp. Oil, Gas & Consumable Fuels - 8.04% Banpu PCL (b) Chevron Corp. Cimarex Energy Co. ConocoPhillips Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Occidental Petroleum Corp. Royal Dutch Shell PLC - ADR Sasol, Ltd - ADR Sunoco, Inc. Williams Partners LP Paper & Forest Products - 0.46% Domtar Corp. Personal Products - 0.24% Herbalife, Ltd. (b) Pharmaceuticals - 3.12% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. China Pharmaceutical Group, Ltd. (b) Eli Lilly & Co. Endo Pharmaceuticals Holdings,Inc. (a) Johnson & Johnson Novo Nordisk A/S - ADR Shire PLC - ADR Real Estate Investment Trusts (REITs) - 7.57% American Capital Agency Corp. Annaly Capital Management, Inc. Anworth Mortgage Asset Corp. CommonWealth REIT CommonWealth REIT Escrow (a) – Entertainment Properties Trust Lexington Realty Trust MFA Financial, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Realty Income Corp. Senior Housing Properties Trust Washington Real Estate Investment Trust Road & Rail - 0.49% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 3.60% Fairchild Semiconductor International, Inc. (a) Intel Corp. Novellus Systems, Inc. (a) Texas Instruments, Inc. Transcend Information, Inc. (b) Trina Solar, Ltd. - ADR (a) Triquint Semiconductor, Inc. (a) Xilinx, Inc. Software - 0.07% Longtop Financial Technologies, Ltd. - ADR (a) Specialty Retail - 1.94% Advance Auto Parts, Inc. AutoZone, Inc. (a)(b) Best Buy Co., Inc. Limited Brands, Inc. Textiles, Apparel & Luxury Goods - 0.67% 361 Degrees International, Ltd. (b) Deckers Outdoor Corp. (a) Tobacco - 3.66% Altria Group, Inc. British American Tobacco PLC - ADR Lorillard, Inc. Phillip Morris International, Inc. Reynolds American, Inc. Transportation Infrastructure - 0.48% Jasa Marga PT (b) Zhejiang Expressway Co., Ltd. (b) Water Utilities - 0.36% Cia de Saneamento Basico do Estado de Sao Paulo - ADR Guangdong Investment, Ltd. (b) Wireless Telecommunication Services - 0.87% Globe Telecom, Inc. (b) Metropcs Communications, Inc. (a) Vodafone Group, PLC - ADR TOTAL COMMON STOCKS (Cost $647,362,404) INVESTMENT COMPANIES - 9.07% Exchange Traded Funds - 6.47% iShares iBoxx Investment Grade Corporate Bond Fund (a) iShares MSCI Brazil Index Fund iShares MSCI Emerging Markets Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Singapore Index Fund iShares MSCI South Africa Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares S&P Latin America 40 Index Fund Market Vectors - Russia ETF (d) SPDR S&P Emerging Middle East & Africa ETF (d) Mutual Funds - 2.60% ING Russia Fund - Class A (a) Matthews China Fund Matthews India Fund The Central Europe & Russia Fund, Inc. US Global Investors Funds - Eastern European Fund (a)(d) TOTAL INVESTMENT COMPANIES (Cost $84,302,342) EXCHANGE TRADED NOTES - 0.56% iPath MSCI India Index ETN (a)(b) TOTAL EXCHANGE TRADED NOTES (Cost $5,598,433) Troy Ounces Fair Value PRECIOUS METALS - 5.26% Gold Bullion (a)(f) Silver (a)(f) TOTAL PRECIOUS METALS (Cost $41,002,594) Principal Amount Fair Value FOREIGN GOVERNMENT BONDS - 3.58% Republic of Brazil (b) 12.500%, 01/05/2022 BRL TOTAL FOREIGN GOVERNMENT BONDS (Cost $27,685,074) Shares Fair Value SHORT-TERM INVESTMENTS - 10.37% Money Market Funds - 10.37% Fidelity Institutional Money Market Fund - Government Portfolio 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $128,109,894) Total Investments (Cost $934,060,741) - 93.32% Other Assets in Excess of Liabilities - 6.68% (e) TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt BRL Brazilian Real (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2010. (d) A portion of this security is considered illiquid.The market value of these securities total $29,285,981, which represents 2.37% of total net assets.If a fund purchases more than 1% of any class of security of a registered open-end investment company, such investment will be considered an illiquid investment. (e) All or a portion of the assets have been committed as collateral for open securities sold short. (f) The Leuthold Asset Allocation Fund may invest up to 25% of total assets in its Subsidiary, Leuthold Asset Allocation, Ltd. (the "Subsidiary"). The Subsidiary, which is organized under the laws of the Cayman Islands, is wholly-owned and controlled by the Leuthold Asset Allocation Fund and is therefore consolidated in the Fund's schedule of investments herein. The Subsidiary was formed on November 26, 2008 and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation. The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the commodities markets, including investments in metals, within the limitations of the federal tax law requirements applicable to regulated investment companies. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Asset Allocation Fund Consolidated Schedule of Securities Sold Short December 31, 2010 (Unaudited) Shares Fair Value INVESTMENT COMPANIES - 1.99% Exchange Traded Funds - 1.99% iShares Russell 2000 Index Fund TOTAL INVESTMENT COMPANIES(Proceeds $24,818,002) Principal Amount Fair Value UNITED STATES TREASURY OBLIGATIONS - 1.91% United States Treasury Bonds - 1.06% 3.375%, 11/15/2019 United States Treasury Strips - 0.85% 4.618%, 05/15/2039 TOTAL UNITED STATES TREASURY OBLIGATIONS (Proceeds $22,925,879) TOTAL SECURITIES SOLD SHORT (Proceeds $47,743,881 ) - 3.90% Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Leuthold Asset Allocation Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- Exchange Traded Funds - - Mutual Funds - Exchange Traded Notes - - Precious Metals - - Foreign Government Bonds - - Money Market Funds - - Total Investments in Securities $- $ 1,153,177,687 Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Exchange Traded Funds - Short $- $- United States Treasury Obligations - Short - - Total Securities Sold Short $- The common stock Level 2 balance consists of the market value of the associated Level 2 investments in the Food & Staple Retailing, Media, and Oil, Gas & Consumable Fuels industries. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Global Fund Consolidated Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 72.35% Aerospace & Defense - 0.16% Aselsan Elektronik Sanayi Ve Ticaret AS (b) Airlines - 4.75% Airasia Bhd (a)(b) Alaska Air Group, Inc. (a) Cathay Pacific Airways, Ltd. (b) China Airlines (b) Deutsche Lufthansa (a)(b) EasyJet (a)(b) Ryanair Holdings PLC (b) Southwest Airlines Co. Thai Airways International PLC (b) U.S. Airways Group,Inc. (a) Auto Components - 6.44% Autoliv, Inc. Cheng Shin Rubber Industry Co., Ltd. (b) Halla Climate Control Corp. (b) Johnson Controls, Inc. Keihin Corp. (b) Lear Corp. (a) Minth Group, Ltd. (b) Plastic Omnium (b) TRW Automotive Holdings Corp. (a) Automobiles - 6.12% Dongfeng Motor Group Co., Ltd. (b) Ford Otomotiv Sanayi AS (b) Fuji Heavy Industries, Ltd. (b) Honda Motor Co., Ltd. (b) Hyundai Motor Co. (b) Kia Motors Corp. (a)(b) Proton Holdings Bhd (b) Thor Industries, Inc. Tofas Turk Otomobil Fabrikasi AS (b) Volkswagen AG (b) Chemicals - 9.23% Ashland, Inc. BASF SE (b) Cabot Corp. China Petrochemical Development Corp. (a)(b) Eastman Chemical Co. El du Pont de Nemours & Co. Fuchs Petrolub AG (b) Fufeng Group, Ltd. (b) Hanwa Co., Ltd. (b) Hanwha Chemical Corp. (b) Honam Petrochemical Corp. (b) Kemira OYJ (b) Lanxess AG (b) LCY Chemical Corp. (b) Mitsubishi Chemical Holdings Corp. (b) The Dow Chemical Co. USI Corporation (b) Commercial Banks - 0.99% Compartamos SAB de CV (a)(b) Consumer Finance - 4.06% Capital One Financial Corp. Cash America International, Inc. Credit Acceptance Corp. (a) Discover Financial Services International Personal Finance PLC (b) Provident Financial PLC (b) Samsung Card Co. (b) Electronic Equipment, Instruments & Components - 1.02% Canon Electronics, Inc. (b) Kingboard Chemical Holdings, Ltd. (b) Food & Staples Retailing - 1.58% Alimentation Couche Tard, Inc. - Class B (b) Rallye SA (b) Industrial Conglomerates - 4.58% Alfa S.A.B. de CV - Class A (b) Carlisle Companies, Inc. CJCorp. (b) Discount InvestmentCorp. (b) Hutchison Whampoa, Ltd. (b) Jardine Strategic Holdings, Ltd. (b) MMC Corp. Bhd (b) NWS Holdings, Ltd. (b) Reunert, Ltd. (b) Marine - 2.86% Alexander & Baldwin, Inc. D/S Norden (b) Mitsui OSK Lines Ltd. (b) Nippon Yusen KK (b) Orient Overseas International Ltd. (b) Seaspan Corp. (b) U-Ming Marine Transport Corp. (b) Yang Ming Marine Transport Corp. (a)(b) Media - 4.75% Cinemark Holdings, Inc. Comcast Corp. - Class A Daiichikosho Co., Ltd. (b) Metropole Television SA (b) ProSiebenSat.1 Media AG (b) TV Azteca SA de CV (b) Office Electronics - 4.90% Ability Enterprise Co., Ltd. (b) Brother Industries, Ltd. (b) Canon, Inc. - ADR Neopost SA (b) Ricoh Co., Ltd. (b) Toshiba TECCorp. (b) Xerox Corp. Zebra Technologies Corp. (a) Paper & Forest Products - 3.93% China Forestry Holdings, Ltd. (b)(f) Domtar Corp. MeadWestvaco Corp. Semapa-Sociedade de Investimento e Gestao (b) Sino-Forest Corp. (a)(b) Suzano Papel e Celulose SA (b) Svenska Cellulosa AB (b) Real Estate Investment Trusts (REITs) - 3.84% American Capital Agency Corp. Annaly Capital Management, Inc. Anworth Mortgage Asset Corp. MFA Financial, Inc. Specialty Retail - 1.23% AutoNation,Inc. (a) Collective Brands, Inc. (a) Delek Automotive Systems, Ltd. (b) WH Smith PLC (b) Trading Companies & Distributors - 5.19% Applied Industrial Technologies, Inc. BayWa AG (b) JFE Shoji Holdings, Inc. (b) LG International Corp. (b) Nagase & Co., Ltd (b) Noble Group, Ltd. (b) Toyota Tsusho Corp. (b) WESCO International, Inc. (a) Water Utilities - 2.42% American Water Works Co., Inc. Cia de Saneamento Basico do Estado de Sao Paulo (b) Guangdong Investment, Ltd. (b) Hyflux, Ltd. (b) Severn Trent PLC (b) Wireless Telecommunication Services - 4.30% China Mobile Limited - ADR M1 Limited (b) Metropcs Communications, Inc. (a) Mobistar SA (b) NII Holdings, Inc. (a)(b) NTT DoCoMo, Inc. - ADR Partner Communications Co., Ltd. - ADR Rogers Communications, Inc. (b) United States Cellular Corp. (a) TOTAL COMMON STOCKS (Cost $205,493,149) PREFERRED STOCKS - 0.33% Airlines - 0.33% Tam S.A. (b) TOTAL PREFERRED STOCKS (Cost $1,127,685) INVESTMENT COMPANIES - 6.49% Exchanged Traded Funds - 4.74% iShares Barclays Intermediate Credit Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JPMorgan USD Emerging Markets Bond Fund PowerShares Emerging Markets Sovereign Debt Portfolio SPDR Barclays Capital High Yield Bond ETF Mutual Funds - 1.75% Advent Claymore Global Convertible Securities & Income Fund RidgeWorth Seix Floating Rate High Income Fund TOTAL INVESTMENT COMPANIES (Cost $19,868,095) Troy Ounces Fair Value PRECIOUS METALS - 4.57% Gold Bullion (a)(e) Silver (a)(e) TOTAL PRECIOUS METALS (Cost $11,036,788) WARRANTS - 0.00% LCY Chemical Corp. (b) $- TOTAL WARRANTS (Cost $6,544) $- Principal Amount Fair Value UNITED STATES TREASURY OBLIGATIONS - 1.62% United States Treasury Inflation Indexed Bonds 1.250%, 04/15/2014 TOTAL UNITED STATES TREASURY OBLIGATIONS (Cost $5,353,206) FOREIGN GOVERNMENT BONDS - 2.17% Commonwealth of Australia 5.750%, 06/15/2011 (b) AUD Republic of Brazil 12.500%, 01/05/2022 (b) BRL TOTAL FOREIGN GOVERNMENT BONDS (Cost $6,537,439) Shares Fair Value SHORT-TERM INVESTMENTS - 7.06% Money Market Funds - 7.06% Dreyfus Government Cash Management Fund 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $23,661,520) Total Investments (Cost $273,084,426) - 94.59% Other Assets in Excess of Liabilities - 5.41% (d) TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt AUD Australian Dollar BRL Brazilian Real (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2010. (d) All or a portion of the assets have been committed as collateral for open securities sold short. (e) The Leuthold Global Fund may invest up to 25% of total assets in its Subsidiary, Leuthold Global, Ltd. (the "Subsidiary"). The Subsidiary, which is organized under the laws of the Cayman Islands, is wholly-owned and controlled by the Leuthold Global Fund and is therefore consolidated in the Fund's schedule of investments herein. The Subsidiary was formed on November 26, 2008 and has been consolidated since its formation.All intercompany balances, revenues, and expenses have been eliminated in consolidation. The Fund invests in the Subsidiary in order to gain exposure to the investment returns of the commodities markets, including investments in metals, within the limitations of the federal tax law requirements applicable to regulated investment companies. (f) Subsequent to 12/31/2010 trading was halted. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Global Fund Consolidated Schedule of Securities Sold Short December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 4.00% Airlines - 0.08% BB&T Corp. Tate & Lyle (a) Biotechnology - 0.16% Basilea Pharmaceutica (a) Celgene Corp. United Therapeutics Corp. Vertex Pharmaceuticals, Inc. Zeltia SA (a) Capital Markets - 0.42% CI Financial Corp. (a) GMP Capital, Inc. (a) Greenhill & Co., Inc. ICAP PLC (a) kabu.com Securities Co., Ltd. (a) Lazard, Ltd. Class - A (a) Monex Group, Inc. (a) Teton Advisors, Inc. - Class B 26 – The Charles Schwab Corp. Commercial Banks - 0.24% Bank of Kyoto (a) FirstMerit Corp. Hancock Holding Co. Hiroshima Bank (a) Investors Bancorp, Inc. SVB Financial Group Valley National Bancorp Construction & Engineering - 0.23% ACS Actividades de Construccion y Servicios SA (a) Empresas ICA S.A.B. de CV - ADR Ferrovial SA (a) Koninklijke BAM Groep NV (a) Maire Tecnimont SpA (a) Construction Materials - 0.06% Fletcher Building, Ltd. (a) Diversified Consumer Services - 0.19% Benesse Holdings (a) Coinstar, Inc. Hillenbrand, Inc. Navitas Ltd. (a) Service Corp. International Sothebys Food Products - 0.25% BRF-Brasil Foods S A - ADR GPO Bimbo Sab (a) Kagome Co., Ltd (a) Kerry Group (a) Want Want China Holdings, Ltd. (a) Health Care Equipment & Supplies - 0.24% Align Technology, Inc. Cochlear, Ltd. (a) Edwards Lifesciences Corp. Sysmex Corp. (a) Volcano Corp. Household Products - 0.17% Church & Dwight, Inc. Colgate Palmolive Co. Henkel AG & Co KGaA (a) Kimberly-Clark Corp. Procter & Gamble Co. PZ Cussons (a) Reckitt Benck Group (a) Spectrum Brands Holdings, Inc. Unicharm Corp. (a) Independent Power Producers & Energy Traders - 0.32% Calpine Corp. Edison SpA (a) EDP Renovaveis SA (a) Electric Power Development Co., Ltd. (a) The AES Corp. Internet & Catalog Retail - 0.29% Amazon.com, Inc. ASOS PLC (a) Netflix, Inc. priceline.com, Inc. Start Today Co., Ltd. (a) 61 Metals & Mining - 0.32% Carpenter Technology Corp. Fortescue Metals Group, Ltd. (a) Nippon Steel Corp. (a) Nucor Corp. Rautaruukki OYJ (a) Sumitomo Metal Industries, Ltd. (a) Professional Services - 0.07% Seek, Ltd. (a) Real Estate Management & Development - 0.34% Atrium European Real Estate, Ltd. (a) Deutsche Euroshop AG (a) First Capital Realty, Inc. Goldcrest Co., Ltd. (a) Keppel Land Ltd (a) The St. Joe Co. Software - 0.34% Aspen Technology, Inc. Aveva Group (a) Capcom Co., Ltd (a) Dassault Systemes (a) Nice System Ltd. - ADR Qlik Technologies, Inc. Realpage, Inc. Red Hat, Inc. SuccessFactors, Inc. Thrifts & Mortgage Finance - 0.28% Astoria Financial Corp. Capitol Federal Financial 0 5 First Niagara Financial Group, Inc. Northwest Bancshares, Inc. People's United Financial, Inc. TFS Financial Corp. TOTAL COMMON STOCKS (Proceeds $11,922,788) INVESTMENT COMPANIES - 2.50% Exchanged Traded Funds - 2.50% iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Index Fund SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $8,379,564) Principal Amount Fair Value UNITED STATES TREASURY OBLIGATIONS - 1.30% United States Treasury Bonds - 1.30% 4.250%, 05/15/2039 TOTAL UNITED STATES TREASURY OBLIGATIONS(Proceeds $4,361,878) TOTAL SECURITIES SOLD SHORT (Proceeds $24,664,230 ) - 7.80% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Leuthold Global Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ - $- $ 242,581,998 Preferred Stocks - - Exchange Traded Funds - - Mutual Funds - - Precious Metals - - Warrants - United States Treasury Obligations - - Foreign Government Bonds - - Money Market Funds - - Total Investments in Securities $- $ 317,131,600 Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stocks - Short $- $- Exchange Traded Funds - Short - - United States Treasury Obligations - Short - - Total Securities Sold Short $- $ 26,138,873 Warrants are valued at $0. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Select Industries Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 77.81% Beverages - 1.07% Coca-Cola Femsa SAB de CV - ADR $ 150,682 Fomento Economico Mexicano SAB de CV - ADR Capital Markets - 1.99% Credit Suisse Group AG - ADR Deutsche Bank AG (b) UBS AG (a)(b) Commercial Banks - 0.47% International Bancshares Corp. Popular, Inc. (a) Construction & Engineering - 0.40% MasTec, Inc. (a) Diversified Financial Services - 2.42% Citigroup, Inc. (a) ING Groep N.V. - ADR (a) JPMorgan Chase & Co. Electronic Equipment, Instruments & Components - 8.79% Amphenol Corp. - Class A Arrow Electronics, Inc. (a) Benchmark Electronics, Inc. (a) Corning, Inc. Flextronics International, Ltd. (a)(b) IPG Photonics Corp. (a) Jabil Circuit, Inc. Molex, Inc. Plexus Corp. (a) Sanmina-SCI Corp. (a) Trimble Navigation Ltd. (a) TTM Technologies , Inc. (a) Tyco Electronics, Ltd. (b) Vishay Intertechnology, Inc. (a) Food & Staples Retailing - 6.10% BJ's Wholesale Club, Inc. (a) Costco Wholesale Corp. Wal-Mart Stores, Inc. Health Care Providers & Services - 14.01% Aetna, Inc. AMERIGROUP Corp. (a) CIGNA Corp. Coventry Health Care, Inc. (a) Healthspring, Inc. (a) Humana, Inc. (a) Magellan Health Services, Inc. (a) UnitedHealth Group, Inc. WellPoint, Inc. (a) Household Durables - 5.07% Garmin, Ltd. (b) Panasonic Corp. - ADR Sharp Corp. (a)(b) Sony Corp. - ADR Whirlpool Corp. Industrial Conglomerates - 1.16% Carlisle Companies, Inc. Leisure Equipment & Products - 0.54% Polaris Industries, Inc. Machinery - 0.60% Cummins, Inc. Media - 0.73% Grupo Televisa SA - ADR (a) Office Electronics - 3.12% Canon, Inc. - ADR Xerox Corp. Zebra Technologies Corp. (a) Oil, Gas & Consumable Fuels - 0.90% Occidental Petroleum Corp. Pharmaceuticals - 8.72% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - ADR Endo Pharmaceuticals Holdings,Inc. (a) GlaxoSmithKline PLC - ADR Impax Laboratories, Inc. (a) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Mylan, Inc. (a) Novartis AG - ADR Par Pharmaceutical Companies, Inc. (a) Perrigo Co. Pfizer, Inc. Questcor Pharmaceuticals, Inc. (a) Shire PLC - ADR Teva Pharmaceutical Industries, Ltd. - ADR Valeant Pharmaceuticals International, Inc. (b) Viropharma, Inc. (a) Warner Chilcott PLC - Class A (b) Watson Pharmaceuticals, Inc. (a) Road & Rail - 3.63% Canadian National Railway Co. (b) Canadian Pacific Railway, Ltd. (b) CSX Corp. Genesee & Wyoming, Inc. Class - A (a) Kansas City Southern (a) Norfolk Southern Corp. Union Pacific Corp. Semiconductors & Semiconductor Equipment - 13.64% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp. (a) Atheros Communications, Inc. (a) Broadcom Corp. - Class A Cirrus Logic, Inc. (a) Intel Corp. LSI Corp. (a) Micrel, Inc. ON Semiconductor Corp. (a) RF Micro Devices, Inc. (a) Samsung Electronics Co., Ltd. - GDR (Acquired 01/25/2010, Cost $716,207) (a)(d) Volterra Semiconductor Corp. (a) Specialty Retail - 1.79% Best Buy Co., Inc. Textiles, Apparel & Luxury Goods - 0.57% Fossil, Inc. (a) Perry Ellis International, Inc. (a) Tobacco - 0.91% Phillip Morris International, Inc. Transportation Infrastructure - 0.23% Grupo Aeroportuario del Sureste SAB de CV - ADR Wireless Telecommunication Services - 0.95% America Movil SAB de CV - ADR TOTAL COMMON STOCKS (Cost $26,948,264) PREFERRED STOCKS - 1.69% Food & Staples Retailing - 1.69% Cia Brasileira de Distribuicao Gupo Pao de Acucar - Class A - ADR TOTAL PREFERRED STOCKS (Cost $588,938) SHORT-TERM INVESTMENTS - 0.89% Money Market Funds - 0.89% Fidelity Institutional Money Market Fund - Government Portfolio 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $348,109) Total Investments (Cost $27,885,311) - 80.39% Other Assets in Excess of Liabilities - 19.61% TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2010. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933.Resale to the public may require registration or may extend only to qualified institutional buyers.At December 31, 2010, the market value of these securities total $821,146, which represents 2.10% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2010, was as follows: Leuthold Select Industries Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010:* Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- Preferred Stocks Money Market Funds - - Total Investments in Securities $- The common stock Level 2 balance consists of the market value of the associated Level 2 investments in the Semiconductors & Semiconductor Equipment industries. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Global Industries Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 95.36% Airlines - 6.95% Airasia Bhd (a)(b) Alaska Air Group, Inc. (a) Cathay Pacific Airways, Ltd. (b) China Airlines, Ltd. (b) Deutsche Lufthansa (a)(b) EasyJet (a)(b) Ryanair Holdings PLC (b) Southwest Airlines Co. Thai Airways International PLC (b) U.S. Airways Group,Inc. (a) Auto Components - 8.82% Autoliv, Inc. Cheng Shin Rubber Industry Co., Ltd. (b) Halla Climate Control Corp. (b) Johnson Controls, Inc. Keihin Corp. (b) Lear Corp. (a) Minth Group, Ltd. (b) Plastic Omnium (b) TRW Automotive Holdings Corp. (a) Automobiles - 8.61% Dongfeng Motor Group Co., Ltd. (b) Ford Otomotiv Sanayi AS (b) Fuji Heavy Industries, Ltd. (b) Honda Motor Co., Ltd. (b) Hyundai Motor Co. (b) Kia Motors Corp. (a)(b) Proton Holdings Bhd (b) Thor Industries, Inc. Tofas Turk Otomobil Fabrikasi AS (b) Volkswagen AG (b) Chemicals - 12.65% Ashland, Inc. BASF SE (b) Cabot Corp. China Petrochemical Development Corp. (a)(b) Eastman Chemical Co. El du Pont de Nemours & Co. Fuchs Petrolub AG (b) Fufeng Group, Ltd. (b) Hanwa Co., Ltd. (b) Hanwha Chemical Corp. (b) Honam Petrochemical Corp. (b) Kemira OYJ (b) Lanxess AG (b) LCY Chemical Corp. (b) Mitsubishi Chemical Holdings Corp. (b) The Dow Chemical Co. USI Corporation (b) Commercial Banks - 1.36% Compartamos SAB de CV (a)(b) Consumer Finance - 5.46% Capital One Financial Corp. Cash America International, Inc. Credit Acceptance Corp. (a) Discover Financial Services International Personal Finance PLC (b) Provident Financial PLC (b) Samsung Card Co. (b) Electronic Equipment, Instruments & Components - 1.38% Canon Electronics, Inc. (b) Kingboard Chemical Holdings, Ltd. (b) Food & Staples Retailing - 2.16% Alimentation Couche Tard, Inc. - Class B (b) Rallye SA (b) Industrial Conglomerates - 6.22% Alfa S.A.B. de CV - Class A (b) Carlisle Companies, Inc. CJCorp. (b) Discount InvestmentCorp. (b) Hutchison Whampoa, Ltd. (b) Jardine Strategic Holdings, Ltd. (b) MMC Corp. Bhd (b) NWS Holdings, Ltd. (b) Reunert, Ltd. (b) Marine - 4.07% Alexander & Baldwin, Inc. D/S Norden (b) Mitsui OSK.Lines Ltd. (b) Nippon Yusen KK (b) Orient Overseas International, Ltd. (b) Seaspan Corp. (b) U-Ming Marine Transport Corp. (b) Yang Ming Marine Transport Corp. (a)(b) Media - 6.50% Cinemark Holdings, Inc. Comcast Corp. - Class A Daiichikosho Co., Ltd. (b) Metropole Television SA (b) ProSiebenSat.1 Media AG (b) TV Azteca SA de CV (b) Office Electronics - 7.77% Ability Enterprise Co., Ltd. (b) Brother Industries, Ltd. (b) Canon, Inc. - ADR Neopost SA (b) Ricoh Co., Ltd. (b) Toshiba TECCorp. (b) Xerox Corp. Zebra Technologies Corp. (a) Paper & Forest Products - 5.27% China Forestry Holdings, Ltd. (b) (d) Domtar Corp. MeadWestvaco Corp. Semapa-Sociedade de Investimento e Gestao (b) Sino-Forest Corp. (a)(b) Suzano Papel e Celulose SA (b) Svenska Cellulosa AB (b) Specialty Retail - 1.33% AutoNation,Inc. (a) Collective Brands, Inc. (a) Delek Automotive Systems, Ltd. (b) Trading Companies & Distributors - 7.38% Applied Industrial Technologies, Inc. BayWa AG (b) JFE Shoji Holdings, Inc. (b) LG International Corp. (b) Nagase & Co., Ltd. (b) Noble Group, Ltd. (b) Toyota Tsusho Corp. (b) WESCO International, Inc. (a) Water Utilities - 3.24% American Water Works Co., Inc. Cia de Saneamento Basico do Estado de Sao Paulo (b) Guangdong Investment, Ltd. (b) Hyflux, Ltd. (b) Severn Trent PLC (b) Wireless Telecommunication Services - 6.19% China Mobile Limited - ADR M1 Limited (b) Metropcs Communications, Inc. (a) Mobistar SA (b) NII Holdings, Inc. (a)(b) NTT DoCoMo, Inc. - ADR Partner Communications Co., Ltd. - ADR Rogers Communications, Inc. (b) United States Cellular Corp. (a) TOTAL COMMON STOCKS (Cost $9,105,536) PREFERRED STOCKS - 0.49% Airlines - 0.49% Tam S.A. (b) TOTAL PREFERRED STOCKS (Cost $57,707) INVESTMENT COMPANIES - 3.58% Exchanged Traded Funds - 3.58% iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund TOTAL INVESTMENT COMPANIES (Cost $372,552) WARRANTS - 0.00% LCY Chemical Corp. (b) $– TOTAL WARRANTS (Cost $255) $– SHORT-TERM INVESTMENTS - 1.88% Money Market Funds - 1.88% Fidelity Institutional Money Market Fund - Government Portfolio 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $216,758) Total Investments (Cost $9,752,808) - 101.31% Liabilities in Excess of Other Assets - (1.31)% TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2010. (d) Subsequent to 12/31/2010 trading was halted. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2010, was as follows*: Leuthold Global Industries Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Investment at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ - $- Preferred Stocks - - Exchanged Traded Funds - - Warrants - Money Market Funds - - Total Investments in Securities $- $- Warrants are valued at $0. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Global Clean Technology Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 97.66% Automobiles - 1.56% BYD Co., Ltd. (a) Tesla Motors, Inc. (b) Chemicals - 12.73% ADA-ES, Inc. (b) Cereplast, Inc. (b) LSB Industries, Inc. (b) Commercial Services & Supplies - 4.90% BWT AG (a) Clean Harbors, Inc. (b) Sinomem Technology, Ltd. (a) Construction & Engineering - 11.54% Abengoa SA (a) Insituform Technologies, Inc. - Class A (b) Layne Christensen Co. (b) Quanta Services, Inc. (b) Solar Millennium AG (a)(b) Construction Materials - 3.85% Headwaters, Inc. (b) Electrical Equipment - 7.26% Advanced Battery Technologies, Inc. (b) Areva SA (a) China High Speed Transmission Equipment Group Co., Ltd. (a) Real Goods Solar, Inc. - Class A (b) SMA Solar Technology AG (a) Vestas Wind System A/S (a)(b) Electronic Equipment, Instruments & Components - 6.54% 5N Plus, Inc. (a)(b) Echelon Corp. (b) Everlight Electronics Co., Ltd. (a) Horiba, Ltd. (a) Food Products - 1.76% Cosan, Ltd. (a) Independent Power Producers & Energy Traders - 3.25% Iberdrola Renovables SA (a) Ormat Technologies, Inc. U.S. Geothermal, Inc. (b) IT Services - 0.41% Telvent GIT SA (a)(b) Machinery - 18.28% China Valves Technology, Inc. (b) China Wind Systems, Inc. (b) CLARCOR, Inc. Donaldson Co., Inc. Electrovaya, Inc. (a)(b) ESCO Technologies, Inc. Kurita Water Industries, Ltd. (a) Meyer Burger Technology AG (a)(b) Pall Corp. Multi-Utilities - 0.85% Suez Environnement Co. (a) Oil, Gas & Consumable Fuels - 0.98% Rentech, Inc. (b) Semiconductors & Semiconductor Equipment - 21.74% Aixtron AG (a) Cree, Inc. (b) Daqo New Energy Corp. - ADR (b) Epistar Corp. (a) First Solar, Inc. (b) Formosa Epitaxy, Inc. (a) JA Solar Holdings Co., Ltd. - ADR (b) JinkoSolar Holding Co., Ltd. - ADR (b) Manz Automation AG (a)(b) Renesola, Ltd. - ADR (b) Rubicon Technology, Inc. (b) Solarfun Power Holdings Co., Ltd. - ADR (b) Taiwan Surface Mounting Technology Co., Ltd. (a) Trina Solar, Ltd. - ADR (b) Veeco Instruments, Inc. (b) Trading Companies & Distributors - 2.01% Phoenix Solar AG (a) TOTAL COMMON STOCKS (Cost $24,183,504) PREFERRED STOCKS - 1.58% Electric Utilities - 1.58% Cia Energetica de Minas Gerais - ADR TOTAL PREFERRED STOCKS (Cost $412,335) WARRANTS - 0.00% Number of Warrants Cereplast, Inc. Expiration: December 10, 2015, Exercise Price: $4.44 (a) $- TOTAL WARRANTS (Cost $0) $- Total Investments (Cost $24,595,839) - 99.24% Other Assets in Excess of Liabilities - 0.76% TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2010, was as follows:* Leuthold Global Clean Technology Fund Cost of investments $ 24,634,067 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- $- Preferred Stocks - - Warrants - Total Investments in Securities $- $- (1) Warrants are valued at $0. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Leuthold Hedged Equity Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 48.25% Beverages - 0.68% Coca-Cola Femsa SAB De CV - ADR Fomento Economico Mexicano SAB De CV - ADR Capital Markets - 1.25% Credit Suisse Group AG - ADR Deutsche Bank AG (a) UBS AG (a)(b) Commercial Banks - 0.30% International Bancshares Corp. Popular, Inc. (b) Construction & Engineering - 0.26% MasTec, Inc. (b) Diversified Financial Services - 1.52% Citigroup, Inc. (b) ING Groep N.V. - ADR (b) JPMorgan Chase & Co. Electronic Equipment, Instruments & Components - 5.52% Amphenol Corp. - Class A Arrow Electronics, Inc. (b) Benchmark Electronics, Inc. (b) Corning, Inc. Flextronics International, Ltd. (a)(b) IPG Photonics Corp. (b) Jabil Circuit, Inc. Molex, Inc. Plexus Corp. (b) Sanmina-SCI Corp. (b) Trimble Navigation Ltd. (b) TTM Technologies , Inc. (b) Tyco Electronics, Ltd. (a) Vishay Intertechnology, Inc. (b) Food & Staples Retailing - 3.85% BJ's Wholesale Club, Inc. (b) Costco Wholesale Corp. Wal-Mart Stores, Inc. Health Care Providers & Services - 8.30% Aetna, Inc. AMERIGROUP Corp. (b) CIGNA Corp. Coventry Health Care, Inc. (b) Healthspring, Inc. (b) Humana, Inc. (b) Magellan Health Services, Inc. (b) UnitedHealth Group, Inc. WellPoint, Inc. (b) Household Durables - 3.20% Garmin, Ltd. (a) Panasonic Corp. - ADR Sharp Corp. (a)(b) Sony Corp. - ADR Whirlpool Corp. Industrial Conglomerates - 0.73% Carlisle Companies, Inc. Leisure Equipment & Products - 0.34% Polaris Industries, Inc. Machinery - 0.38% Cummins, Inc. Media - 0.46% Grupo Televisa SA - ADR (b) Office Electronics - 1.96% Canon, Inc. - ADR Xerox Corp. Zebra Technologies Corp. (b) Oil, Gas & Consumable Fuels - 0.56% Occidental Petroleum Corp. Pharmaceuticals - 5.48% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - ADR Endo Pharmaceuticals Holdings,Inc. (b) GlaxoSmithKline PLC - ADR Impax Laboratories, Inc. (b) Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Mylan, Inc. (b) Novartis AG - ADR Par Pharmaceutical Companies, Inc. (b) Perrigo Co. Pfizer, Inc. Questcor Pharmaceuticals, Inc. (b) Shire PLC - ADR Teva Pharmaceutical Industries, Ltd. - ADR Valeant Pharmaceuticals International, Inc. (a) Viropharma, Inc. (b) Warner Chilcott PLC - Class A (a) Watson Pharmaceuticals, Inc. (b) Road & Rail - 2.29% Canadian National Railway Co. (a) Canadian Pacific Railway, Ltd. (a) CSX Corp. Genesee & Wyoming, Inc. - Class A (b) Kansas City Southern (b) Norfolk Southern Corp. Union Pacific Corp. Semiconductors & Semiconductor Equipment - 8.37% Altera Corp. Analog Devices, Inc. Applied Micro Circuits Corp. (b) Atheros Communications, Inc. (b) Broadcom Corp. - Class A Cirrus Logic, Inc. (b) Intel Corp. LSI Corp. (b) Micrel, Inc. ON Semiconductor Corp. (b) RF Micro Devices, Inc. (b) Samsung Electronics Co., Ltd. - GDR (Acquired 01/25/2010 through 11/16/2010, Cost $56,292) (b)(d) Volterra Semiconductor Corp. (b) Specialty Retail - 1.13% Best Buy Co., Inc. Textiles, Apparel & Luxury Goods - 0.36% Fossil, Inc. (b) Perry Ellis International, Inc. (b) Tobacco - 0.57% Phillip Morris International, Inc. Transportation Infrastructure - 0.15% Grupo Aeroportuario del Sureste SAB De CV - ADR Wireless Telecommunication Services - 0.59% America Movil SAB De CV - ADR TOTAL COMMON STOCKS (Cost $2,607,817) PREFERRED STOCKS - 1.07% Food & Staples Retailing - 1.07% Cia Brasileira de Distribuicao Gupo Pao de Acucar - Class A - ADR TOTAL PREFERRED STOCKS (Cost $58,561) SHORT-TERM INVESTMENTS - 1.46% Money Market Funds - 1.46% Fidelity Institutional Money Market Fund - Government Portfolio 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $88,836) Total Investments (Cost $2,755,214) - 50.78% Other Assets in Excess of Liabilities - 49.22% (e) TOTAL NET ASSETS - 100.00% Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Variable rate security.The rate shown is the rate in effect at December 31, 2010. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. Resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2010, the market value of these securities total $68,568 which represents 1.13% of total net assets. (e) All or a portion of the assets have been committed as collateral for open securities sold short. Leuthold Hedged Equity Fund Schedule of Securities Sold Short December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 45.23% Biotechnology - 0.80% Vertex Pharmaceuticals, Inc. Building Products - 0.74% Masco Corp. Capital Markets - 7.02% The Charles Schwab Corp. E*Trade Financial Corp. Federated Investors, Inc. Goldman Sachs Group, Inc. Greenhill & Co., Inc. Jefferies Group, Inc. Northern Trust Corp. Stifel Financial Corp. TD Ameritrade Holding Corp. Commercial Banks - 2.07% Associated Banc-Corp. First Horizon National Corp. SVB Financial Group Commercial Services & Supplies - 1.72% Covanta HoldingCorp. Iron Mountain, Inc. Communications Equipment - 0.75% Ciena Corp. Construction Materials - 2.36% Cemex SAB De CV - ADR Martin Marietta Materials, Inc. Vulcan Materials Co. Containers & Packaging - 1.64% Owens-Illinois, Inc. Temple Inland, Inc. Diversified Financial Services - 1.72% Bank of America Corp. IntercontinentalExchange, Inc. Electric Utilities - 0.33% Korea Electric Power Corp. - ADR Energy Equipment & Services - 1.34% Exterran Holdings, Inc. Schlumberger, Ltd. (a) Health Care Equipment & Supplies - 0.74% Alere, Inc. Health Care Providers & Services - 0.62% HMS Holdings Corp. Hotels, Restaurants & Leisure - 2.33% Bally Technologies, Inc. International Game Technology Vail Resorts, Inc. Household Durables - 3.87% D.R. Horton, Inc. Jarden Corp. KB Home Pulte Group, Inc. Toll Brothers, Inc. Independent Power Producers & Energy Traders - 0.85% Calpine Corp. Internet Software & Services - 1.46% Equinix, Inc. GSI Commerce, Inc. IT Services - 0.27% Corelogic, Inc. Life Sciences Tools & Services - 0.91% Charles River Laboratories International, Inc. Media - 2.29% Cablevision Systems Corp. DreamWorks Animation SKG,Inc. - Class A Liberty Global, Inc. - Class A Metals & Mining - 3.13% Alcoa, Inc. Coeur d'Alene Mines Corp. Commercial Metals Co. United States Steel Corp. Oil, Gas & Consumable Fuels - 1.62% Cabot Oil & Gas Corp. Williams Companies, Inc. Real Estate Investment Trusts (REITs) - 0.90% Corporate Office Properties Trust SBI MD Real Estate Management & Development - 1.36% Brookfield Asset Management,Inc. - Class A (a) The St. Joe Co. Semiconductors & Semiconductor Equipment - 1.60% MEMC Electronic Materials, Inc. Netlogic Microsystems, Inc. Software - 0.66% SuccessFactors, Inc. Thrifts & Mortgage Finance - 1.21% People's United Financial, Inc. TFS Financial Corp. Wireless Telecommunication Services - 0.92% SBA Communications Corp. - Class A TOTAL COMMON STOCKS (Proceeds $2,583,224) INVESTMENT COMPANIES - 1.99% Exchange Traded Funds - 1.99% Powershares QQQ SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $120,828) TOTAL SECURITIES SOLD SHORT (Proceeds $2,704,052 ) - 47.22% Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Leuthold Hedged Equity Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $- Preferred Stocks - - Money Market Funds - - Total Investments in Securities $- Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stocks - Short $- $- Exchange Traded Funds - Short - - Total Securities Sold Short $- $- The common stock Level 2 balance consists of the market value of the associated Level 2 investments in the Semiconductors & Semiconductor Equipment industry. The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Grizzly Short Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value SHORT-TERM INVESTMENTS - 4.65% Money Market Funds - 4.65% Fidelity Institutional Money Market Fund - Government Portfolio 0.02% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,386,885) $ Total Investments (Cost $4,386,885) - 4.65% $ Other Assets in Excess of Liabilities - 95.35% (b) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a)The rate quoted is the annualized seven-day yield as of December 31, 2010. (b)All or a portion of the assets have been committed as collateral for open securities sold short. Grizzly Short Fund Schedule of Securities Sold Short December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 91.97% Biotechnology - 1.62% Vertex Pharmaceuticals, Inc. $ Building Products - 1.50% Masco Corp. Capital Markets - 14.28% The Charles Schwab Corp. E*Trade Financial Corp. Federated Investors, Inc. Goldman Sachs Group, Inc. Greenhill & Co., Inc. Jefferies Group, Inc. Northern Trust Corp. Stifel Financial Corp. TD Ameritrade Holding Corp. Commercial Banks - 4.21% Associated Banc-Corp. First Horizon National Corp. SVB Financial Group Commercial Services & Supplies - 3.49% Covanta HoldingCorp. Iron Mountain, Inc. Communications Equipment - 1.52% Ciena Corp. Construction Materials - 4.80% Cemex SAB De CV - ADR Martin Marietta Materials, Inc. Vulcan Materials Co. Containers & Packaging - 3.33% Owens-Illinois, Inc. Temple Inland, Inc. Diversified Financial Services - 3.50% Bank of America Corp. IntercontinentalExchange, Inc. Electric Utilities - 0.67% Korea Electric Power Corp. - ADR Energy Equipment & Services - 2.72% Exterran Holdings, Inc. Schlumberger, Ltd. (a) Health Care Equipment & Supplies - 1.51% Alere, Inc. Health Care Providers & Services - 1.25% HMS Holdings Corp. Hotels, Restaurants & Leisure - 4.75% Bally Technologies, Inc. International Game Technology Vail Resorts, Inc. Household Durables - 7.87% D.R. Horton, Inc. Jarden Corp. KB Home Pulte Group, Inc. Toll Brothers, Inc. Independent Power Producers & Energy Traders - 1.72% Calpine Corp. Internet Software & Services - 2.97% Equinix, Inc. GSI Commerce, Inc. IT Services - 0.55% Corelogic, Inc. Life Sciences Tools & Services - 1.85% Charles River Laboratories International, Inc. Media - 4.65% Cablevision Systems Corp. DreamWorks Animation SKG,Inc. - Class A Liberty Global, Inc. - Class A Metals & Mining - 6.37% Alcoa, Inc. Coeur d'Alene Mines Corp. Commercial Metals Co. United States Steel Corp. Oil, Gas & Consumable Fuels - 3.29% Cabot Oil & Gas Corp. Williams Companies, Inc. Real Estate Investment Trusts (REITs) - 1.84% Corporate Office Properties Trust SBI MD Real Estate Management & Development - 2.77% Brookfield Asset Management,Inc. - Class A (a) The St. Joe Co. Semiconductors & Semiconductor Equipment - 3.25% MEMC Electronic Materials, Inc. Netlogic Microsystems, Inc. Software - 1.34% SuccessFactors, Inc. Thrifts & Mortgage Finance - 2.47% People's United Financial, Inc. TFS Financial Corp. Wireless Telecommunication Services - 1.88% SBA Communications Corp. - Class A TOTAL COMMON STOCKS (Proceeds $81,617,153) $ INVESTMENT COMPANIES - 4.04% Exchange Traded Funds - 4.04% Powershares QQQ $ SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $3,808,828) $ TOTAL SECURITIES SOLD SHORT (Proceeds $85,425,981) - 96.01% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Grizzly Short Fund Cost of investments Gross unrealized appreciation - Gross unrealized depreciation - Net unrealized appreciation (depreciation) $- *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Investments at Fair Value Level 1 Level 2 Level 3 Total Money Market Funds $- $- Total Investments in Securities $- $- Securities Sold Short at Fair Value Level 1 Level 2 Level 3 Total Common Stocks - Short $- $- Exchange Traded Funds - Short - - Total Securities Sold Short $- $- The Fund did not invest in any Level 3 securities or have transfers into or out of Level 1 or Level 2 securities during the period. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Leuthold Funds, Inc. By (Signature and Title) /s/ Steven C. Leuthold Steven C. Leuthold, President Date2/28/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Steven C. Leuthold Steven C. Leuthold, President Date2/28/11 By (Signature and Title)* /s/ Holly J. Weiss Holly J. Weiss, Treasurer Date2/25/11 * Print the name and title of each signing officer under his or her signature.
